Case 1:18-cv-00327-JAO-RLP Document 18 Filed 04/04/19 Page 1 of 1                                   PageID #: 78
 AO 450 (Rev. 5/85) Judgment in a Civil Case




                                  UNITED STATES DISTRICT COURT
                                               DISTRICT OF HAWAII

  SU SEND CHANG TRAN; VANG                                 JUDGMENT IN A CIVIL CASE
  VAN TRAN; CHIH CHIEH CHANG
                                                           Case: CV 18-00327 JAO-RLP
                  Plaintiffs,
                                                                       FILED IN THE
                    V.                                        UNITED STATES DISTRICT COURT
                                                                   DISTRICT OF HAWAII

                                                                            April 4, 2019
  FOOD PLANNING SERVICE
                                                                    At 12 o’clock and 05 min p.m.
  HAWAII INC. dba SWEET HOME                                           SUE BEITIA, CLERK
  CAFÉ; FOOD PLANNING WAIKIKI
  INC. dba ALOHA HOT POT and
  SWEET HOME CAFÉ WAIKIKI;
  KEVIN KINERNEY; TORU
  YAMAMOTO; OKUDA TSUYOSHI;
  JOHN DOES 1-10; DOE ENTITIES
  1-10

                 Defendants.

 [ ]       Jury Verdict. This action came before the Court for a trial by jury. The issues
           have been tried and the jury has rendered its verdict.

 [T] Decision by Court. This action came for consideration before the Court. The
           issues have been considered and a decision has been rendered.

           IT IS ORDERED AND ADJUDGED that this action is dismissed without
           prejudice pursuant to the “Findings and Recommendation to Dismiss This Action
           Without Prejudice”, filed March 18, 2019, ECF No. 16 and the “Order Adopting
           Magistrate Judge’s Findings and Recommendation”, filed April 4, 2019, ECF No.
           17.

                     April 4, 2019                                           SUE BEITIA
  Date                                                     Clerk

                                                                        /s/ Sue Beitia by ET
                                                           (By) Deputy Clerk
